Citation Nr: 1627157	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-00 764	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety, depression, and psychosis.

2.  Entitlement to secondary service connection for chemical dependency. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  It also appears that he had subsequent service with the United States Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A transcript of this proceeding has been associated with the claims file.

The Veteran originally filed a claim of entitlement to service connection for depression and PTSD.  However, the medical evidence of record has indicated that, in addition these conditions, the Veteran has also been diagnosed with an anxiety disorder, psychosis, and chemical dependency.  Given the disposition of the Veteran's PTSD claim, the Board has now separated the issues, as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The Board's decision regarding the claim for service connection for PTSD, is set forth below.  The claims of entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety disorder, and psychosis and secondary service connection for chemical dependency are addressed in the Remand following the Order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran's in-service stressors have been previously conceded by the VA.

3.  The Veteran has been diagnosed with PTSD during the pendency of his claim.

4.  The Veteran's conceded in-service stressors served as the basis for his PTSD diagnosis. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.    See 38 U.S.C.A §§ 1101, 1110, 1112, 1154(b) (West 2014); 38 C.F.R. §§  3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition of the claim for service connection for PTSD, with secondary depression and anxiety, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In sum, eligibility for a PTSD service-connection award requires three elements: (1) a current, clear medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997); citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

Evidence and Analysis

As an initial matter, the Board notes that the Veteran underwent a VA examination in October 2011 regarding his acquired psychiatric disorder.  Previously, the Board found the October 2011 examination inadequate because the examiner did not provide appropriate rationale in the medical opinion and the record indicated additional diagnoses of psychiatric disorders.  See BVA Remand, 5 (Oct. 2, 2014) (VBMS).  The claim was remanded for additional development, to include an addendum opinion from the October 2011 examiner.  See id. at 8.  Significantly, the Board directed the examiner to identify all acquired psychiatric disorders, opine whether any such disorder was caused by the Veteran's active duty service, and provide a complete rationale for all opinions given. 
In February 2015, the previous VA examiner prepared a new report based on a review of the Veteran's claims file. Despite being directed to identify all of the Veteran's acquired psychiatric disorders, the examiner did not address the diagnosis of PTSD as shown by VA treatment records from the Detroit Veterans Affairs Medical Center (VAMC) or the diagnosis of psychosis from October 2012.  See VA Treatment Records, 19 (Nov. 13, 2014) (VBMS) (Detroit VAMC); see also VA Treatment Records, 3 (Oct. 24, 2012) (Virtual VA).  In fact, the examiner incorrectly stated that the "Veteran has not been diagnosed with any primary psychotic disorder. . ." See VA examination, 5 (Feb. 25, 2015) (VBMS); but see also VA Treatment Records, 3 (Oct. 24, 2012) (Virtual VA) (indicating a diagnosis of psychosis). Thus, the Board finds this examination did not substantially comply with the prior remand directives, did not appropriately consider the evidence of record, and is inadequate to fully adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Despite the inadequacy of the October 2011 and February 2015 VA examinations, when augmented by the Veteran's VA treatment records, the Board finds the evidence is at least in relative equipoise and that the record presents a plausible basis to award service connection for PTSD.  

The Board notes that the Veteran has a current diagnosis of PTSD as shown by VA treatment reports from the Detroit VAMC.  See VA Treatment Records, 19 (Nov. 13, 2014) (VBMS) (Detroit VAMC) ("the [V]eteran's diagnosis is clear . . .").  Thus, the Board finds that the Veteran has satisfied the first element of entitlement to service connection for PTSD.  See Cohen, 10 Vet. App. at 140.

Regarding the second element, Social Security Administration (SSA) records include a psychiatric consultive examination from August 2011.  See SSA, 5 (Nov. 17, 2014) (VBMS).  The examiner discounted the Veteran's reported stressor of seeing people getting killed based on a report by the Veteran's Administration that he had "not engaged in combat."  Id.  However, the Board found this notion unpersuasive in that the Veteran's conceded stressor of seeing dead or mutilated bodies would not necessarily require combat and can be reasonably interpreted as seeing people killed.
Board notes that in an October 2011 VA examination, a psychiatrist appropriately considered the Veteran's reports of seeing dead and mutilated bodies while serving in the Persian Gulf and found that this stressor met one of the requirements to support a diagnosis of PTSD.  See VA examination, 8 (Oct. 13, 2011) (VBMS).  The Board also notes that VA has previously conceded the Veteran's exposure to an in-service stressor.  See Statement of the Case, 27 (Nov. 10, 2011) (VBMS).  Thus, the Board finds that the Veteran has satisfied the second element of entitlement to service connection for PTSD.  See Cohen, 10 Vet. App. at 140.  

Finally, regarding the final element, the Board notes that the Veteran's current diagnosis of PTSD from the Detroit VAMC relied upon his conceded in-service stressor.  See VA Treatment Records, 18-19 (Nov. 13, 2014) (VBMS) (Detroit VAMC).  A fair reading of the report in its entirety leaves the impression that it was the treatment provider's judgement that a causal nexus existed between current symptomatology and the specific claimed in-service stressor.  Thus, the Board finds that the Veteran has satisfied the final element of entitlement to service connection for PTSD.  See Cohen, 10 Vet. App. at 140. 

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. §§ 3.102, 3.304(f).


ORDER

Service connection for PTSD is granted. 


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
The Board notes that the Veteran has received diagnoses of several other psychiatric disorders, including anxiety, depression, and psychosis.  See VA Treatment Records, 3 (Oct. 24, 2012) (Virtual VA).  Significantly, service connection for psychosis is warranted when there is evidence of psychosis within one year after discharge from active duty.  

The Board also notes that the Veteran has received a diagnosis of alcohol dependency during the pendency of this claim.  See VA Treatment Records, 136-37 (Nov. 13, 2014) (VBMS) (Detroit VAMC). In 1994, following his period of active duty service, he received a prior diagnosis of chemical dependency, continuous to alcohol, cocaine and marijuana.  See VA Treatment Records, 1-2 (Nov. 13, 2014) (VBMS) (Battle Creek VAMC).  Although service connection is not possible for drug or alcohol abuse, service connection is possible for such abuse if it is secondary to a service-connected disability.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301 (d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In this case, the Veteran has been service-connected for PTSD and has introduced evidence that his substance abuse was secondary to his PTSD.  See Hearing Transcript, 4 (Mar. 27, 2014) (Virtual VA) (Veteran contends he took "street medication" for his disability because he did not have insurance for professional treatment).  Regarding the Veteran's other diagnosed psychiatric conditions, the Board notes they may also be service-connected on a direct or secondary basis.  

As the secondary service connection has not been adequately contemplated by the medical evidence of record, and all previous VA psychiatric examinations regarding direct service connection have been found inadequate, a new VA examination is necessary to fairly resolve the Veteran's remaining claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA provides an examination, they are required to provide an adequate one).

Prior to arranging for the Veteran to undergo the requested VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent treatment records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any outstanding treatment records associated with his acquired psychiatric disorder, other than PTSD, and chemical dependency.  Obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempt in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses with the claims file. 

2.  After any additional treatment records are associated with the claims file, arrange for a new VA psychiatric examination.  The examiner is to review the entire claims file, including a complete copy of this REMAND.

3.  After conducting any necessary clinical testing, the examiner is asked to indicate whether any acquired psychiatric disability other than PTSD is directly connected to service or proximately related to service-connected PTSD.

The examiner is requested to list all current acquired psychiatric disabilities other than PTSD.  If there are no other such diagnoses, the examiner should reconcile this finding with the diagnoses of anxiety disorder, depression, psychosis, and alcohol and chemical dependency already of record.

The examiner should then provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability other than PTSD, to include anxiety disorder, depression, and psychosis, had its onset in service or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that any currently diagnosed acquired psychiatric disability other than PTSD, to include anxiety disorder, depression, psychosis, and chemical dependency was either (1) proximately due to or (2) aggravated beyond the natural progress of the disease by service-connected PTSD?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of his September 1991 service discharge and, if so, to describe the manifestation. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


